IN THE SUPREME COURT OF NORTH CAROLINA

                                   No. 240A18

                              Filed 1 February 2019

STATE OF NORTH CAROLINA

             v.

DARREN WAYNE GENTLE


      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, ___ N.C. App. ___, 817 S.E.2d 833 (2018), finding no error in

part and dismissing defendant’s appeal in part from a judgment and an order for

satellite-based monitoring entered on 6 October 2016 by Judge Lindsay R. Davis in

Superior Court, Randolph County. Heard in the Supreme Court on 8 January 2019.


      Joshua H. Stein, Attorney General, by Joseph E. Elder, Assistant Attorney
      General, for the State.

      Richard J. Costanza for defendant-appellant.


      PER CURIAM.


      AFFIRMED.